Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 18 is objected to because of the following informalities:  the term “thought” in line 11 should read “through”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,293,443. Although the claims at issue are not identical, they are not patentably distinct from each other because the current Application claims are broader, and therefore are anticipated by, the Patent claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13, and 15-20 of U.S. Patent No. 10,519,956. Although the claims at issue are not identical, they are not patentably distinct from each other because the current Application claims are broader, and therefore are anticipated by, the Patent claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 14, 17, and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first housing" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the air inlet vent" and “the air outlet vent” in line 1.  There is insufficient antecedent basis for this limitation in the claim, as the previous claims refer to “at least one…” of each of the vents rather than a singular one of the vents.
Claim 14 recites the limitation "the air inlet” in line 1.  There is insufficient antecedent basis for this limitation in the claim, as the previous claims refer to “at least one air inlet vent” of each of the vents rather than a singular air inlet .
	Claim 17 recites “the fins”; However, claim 16 from which claim 17 depends, recites a single fin on the casing, rather than a plurality of fins. Claim 17 should further be amended to recite “the at least one air inlet vent” rather than “the inlet vents” as in line 1; this more clearly corresponds to the parent claim 9.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-12, and 16-20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Laing (US Patent No. 3,649,137).

Laing teaches:

limitations from claims 1-2 and 9, a pump comprising: a housing (6) comprising at least one air inlet vent (29) and at least one air outlet vent (30) for facilitating airflow through the housing; a drive motor (9) disposed within a casing (formed partially via end plates 7, 8 which house portions of the motor as seen in FIG. 1) in the housing; a magnet (12) disposed in the housing and operatively associated with the drive motor to rotate when the drive motor is in operation (C. 2 Lines 31-32); and a fan (26) operably connected with the magnet to rotate therewith and draw air through the housing (C. 2 Lines 55-59); 

limitations from claim 3, wherein the air inlet vent (29) and the air outlet vent (30) are in communication with one another along a path extending within the housing and along an exterior surface of the casing (C. 2 Lines 55-59);

limitations from claims 4 and 10, further comprising a plate (27) connected between the magnet and the fan (FIG. 1); the plate limiting the effects of the magnetic field (the plate is soft iron and is located between the motor and the magnets; iron is a known electromagnetic shielding material) created by the rotation of the magnet on the motor (C. 2 Lines 55-59);

limitations from claim 5, wherein the casing (7, 8) comprises an exterior surface having at least one fin (see ribs 10 in FIG. 1, also see FIG. 4; the ribs are attached to casing 7-8 which contains and abuts motor 9 and therefore will transfer some level of heat therefrom) that dissipates heat;

limitations from claims 6 and 16-17, wherein the casing is cylindrical and a plurality of fins are arrayed longitudinally along the exterior surface of the casing extending from a surface of the casing towards the housing (see FIG. 1 and 4); wherein the fan draws air in through the inlets (29) and along the fins and casing (see FIG. 1; C. 2 Lines 55-59);


    PNG
    media_image1.png
    537
    519
    media_image1.png
    Greyscale


limitations from claims 7 and 11-12, wherein the drive motor (9) comprises a rotating shaft (13) and the magnet (12) is connected to the rotating shaft via a threaded fastener (37; FIG. 2; C. 2 Lines 64-71); 

limitations from claim 8, wherein the housing comprises a releasably connected bottom cover (25);

limitations from claim 18, a pump assembly comprising: a first housing (6) comprising a top portion (the top of the assembly in FIG. 1) and a bottom cover (25); a casing (formed partially via end plates 7, 8 which house portions of the motor as seen in FIG. 1) disposed in the first housing; a drive motor (9) disposed in the casing; a first magnet (12) disposed in the first housing and operatively associated with the drive motor (9); a fan (26) connected to the first magnet (12); and a second housing (1) containing a second magnet (3) and a blade (2) operatively connected to the second magnet for imparting movement to a fluid, wherein the first housing (6) and the second housing (1) are capable of being magnetically coupled to one another thought the first and second magnets (C. 2 Lines 17-30);

limitations from claim 19, the housing (6) comprising at least one air inlet vent (29) and at least one air outlet vent (30);

limitations from claim 20, further comprising a plate (27) connected between the magnet and the fan (FIG. 1);



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laing (US Patent No. 3,649,137) as applied to claim 9 above, and in further view of Lawyer et al (US Patent No. 7,393,188).

Laing discloses and teaches of the pump in claim 9, but does not teach a housing material, or a pad for the bottom cover;

Regarding claim 15:

Lawyer teaches a pump motor housing (12) including a motor (18) and a rotary magnet portion (14); wherein the housing (12) is formed of a polymeric material
(C. 3 Lines 48-50);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to choose a material for the housing of the pump of Laing, such as the polymeric materials suggested by Lawyer, based upon the weight, permeability and ease of manufacture that these materials provide.



Regarding claim 13:

Lawyer further teaches the use of pads (44) between bottom portions of the casing (12) and the element that the housing is secured to;

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to provide a pad member at the bottom portion of the cover (25) in Laing, as taught by Lawyer, in order to further seal and secure the housings together and to prevent movement between the two housings.





Claims 1-2, 5, 9, and 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allis (US PGPub No. 2005/0076851) in view of Carpenter (US Patent No. 4,742,257).

Allis teaches:

limitations from claims 1-2 and 9, a pump comprising: a housing (72) comprising at least one air vent (about disk 48) for facilitating airflow through the housing; a drive motor (58; paragraph 73) disposed within a casing (~58) in the housing; a magnet (50) disposed in the housing and operatively associated with the drive motor to rotate when the drive motor is in operation (paragraph 73);

Allis teaches an opening in the housing (see upper portion of the chamber containing the disk 48), but does not teach a cooling fan to move air through the openings;

Carpenter teaches:

limitations from claims 1-2, 5, 9, and 16-17, a casing (11, 50) including at least one air inlet (37) and one air outlet (52), a motor (16), fins (33) along the casing, and a fan (28) attached to a shaft of the motor to move air along the fins of the casing (see FIG. 1-2; C. 2 Lines 41-54);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a fan attached to the disk 48 in the pump of Allis and associated openings/fins in the housing, as taught by Carpenter, in order to provide a cooling air flow to the pump motor (C. 2 Lines 41-54 of Carpenter);





Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allis (US PGPub No. 2005/0076851) in view of Carpenter (US Patent No. 4,742,257) as applied to claim 9 above, and in further view of WO 2009/143570 (herein Burgess).

Allis and Carpenter do not teach that surfaces of the inlets are rounded;

However, Burgess teaches a rotary pump (see FIG. 1) including a rotary pumping member (40), wherein a housing for the pump includes an inlet (48) having rounded edges and contours (Page 9 Lines 11-17);

It would have been obvious to one of ordinary skill in the art of fan/pump inlets at the time the invention was filed to provide a contoured inlet edge in the pump of Allis and Laing, as taught by Burgess, in order to reduce turbulence in the fluid entering the housing of the pump.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach magnetically coupled pumps: 4982461, 5215501, 5127796, 4526518, 2996994, 2005/0045161.
The following prior art teaches fins on motor casings: 6963153, 6700237, 5877576, 5789833.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746